—In an action to recover damages for breach of a contract in which the plaintiffs’ attorneys sought retaining and charging liens, the plaintiffs appeal from a judgment of the Supreme Court, Nassau County (Robbins, J.), entered October 20, 1993, which fixed the amount of the liens at $29,997.87.
Ordered that the judgment is affirmed, with costs.
An evaluation of what constitutes reasonable counsel fees is a matter that is generally left to the sound discretion of the trial court (see, DeCabrera v Cabrera-Rosete, 70 NY2d 879, 881; Matter of Aronesty v Aronesty, 202 AD2d 240), which is often in the best position to judge those factors integral to the fixing of counsel fees (see, Lefkowitz v Van Ess, 166 AD2d 556; Shrauger v Shrauger, 146 AD2d 955, 956). We find no basis to conclude that the Supreme Court improvidently exercised its discretion in fixing the counsel fees in this case. Balletta, J. P., Santucci, Altman and Hart, JJ., concur.